UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 VIASPACE Green Energy Inc. (Exact name of registrant as specified in its charter) British Virgin Islands Not applicable (State of incorporation or organization) (I.R.S. Employer Identification No.) 2102 Business Center Drive, Suite 130, Irvine, CA (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Not applicable Securities to be registered pursuant to Section 12(g) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Common Stock, par value $0.001 per share Over-the-Counter Bulletin Board If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. þ Securities Act registration statement file number to which this form relates: File No.333-159717 (if applicable) (Title of Class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item1. Description of Registrant’s Securities to be Registered. The securities of VIASPACE Green Energy Inc. (the “Registrant”) to be registered hereby areshares of Common Stock, par value $0.001 per share (the “Common Stock”). The description of such securities contained under the caption “Description of Securities” in the Registrant’s Registration Statement on Form S-1 (File No.333-159717), as amended from time to time, and the prospectus filed pursuant to Rule424(b)under the Securities Act of 1933, as amended (such prospectus as filed pursuant to Rule424(b), the “Prospectus”) are incorporated herein by this reference in response to this item. Item2. Exhibits. Exhibit Number Description of Exhibit Amended and Restated Memorandum and Articles of Association of the Registrant (1) . (1)Filed as Exhibit 3.1 to Amendment No. 6 to the Registration Statement on Form S-1 filed by Registrant on November 25, 2009 and incorporated herein by reference. SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Date: September 30, 2011 VIASPACE GREEN ENERGY INC. By: /s/ Stephen J. Muzi Stephen J. Muzi Chief Financial Officer
